DISMISS and Opinion Filed May 9, 2019




                                        S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01480-CV

        ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellant
                                  V.
                       CHACON AUTOS LTD., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03130-D

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties inform the

Court that they have settled their differences. We grant the motion and dismiss this appeal. See

TEX. R. APP. P. 42.1(a).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


181480F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ALLSTATE FIRE AND CASUALTY                       On Appeal from the County Court at Law
 INSURANCE COMPANY, Appellant                     No. 4, Dallas County, Texas
                                                  Trial Court Cause No. CC-17-03130-D.
 No. 05-18-01480-CV       V.                      Opinion delivered by Chief Justice Burns.
                                                  Justices Whitehill and Nowell participating.
 CHACON AUTOS LTD., Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.

      It is further ORDERED that the obligations of Traveler’s Casualty and Surety Company
of America, as surety on appellant’s supersedeas bond, are DISCHARGED.


Judgment entered May 9, 2019.




                                            –2–